Title: The Chevalier de Ronnay to Abigail Adams, with a Contemporary Translation, 26 April 1783
From: Ronnay, Chevalier de
To: Adams, Abigail



Madame
à Bord du Pluton en radi du Cap françois Le 26 avril 1783

Ce jour tant désiré est à la fin arrivé, la paix a couronné vos voeux et les nôtres. Ce fléau si dangereux s’est donc éloigné pour longtems de votre hémisphère, et peut être pour peu du nôtre. Ce même jour qui a fait mes délices, m’a en même tems fait perdre tout espoir de revoir L’Amérique continentale: mon devoir, mon intérêt personnel et l’amitié que je porte à un pere, à une mere et à des parents qui me chérissent sont les puissants motifs qui reglent ma conduite. L’attachement que j’avois et que j’aurai toujours pour nos alliés de L’Amérique, m’avoit fait desirer d’aller leur aider à cueillir des Loriers que Bellona fait moissonner; mais la paix si nécessaire, a changé mes projets; je lui en veux cependant de m’avoir éloigné à jamais de personnes que j’aurois été enchanté de revoir. C’est, me direz vous, le sort d’un militaire, aujourd hui en paix, demain en guerre, tantôt auprès d’une épouse cherie tantôt dans les combats, tantôt à Paris tantôt à pondicheri, il doit s’attendre à tout et y être disposé. Croyez je vous prie le contraire. Son ame habituée à sentir continuellement n’est que mieux disposée pour sentir nouvellement et souvent avec plus de force.
La mémoire ce Beau présent de la nature qui nous cause de grands maux et de grands plaisirs fait sur nous plus d’effect que sur personne. Je crains bien que cette lettre hazardée ne vous parvienne pas car je me rappelle que vous m’avez fait l’honneur de me dire qu’au printems vous deviez avec Melle. Adams aller rejoindre Mr. Adams en Hollande j’ai l’espoir que la paix fera changer vos projets et que mon épitre vous parviendra: l’occasion qui s’est présentée m’a forcé d’en profiter.
Je me rappelle avec tant de plaisir des momens où j’ai eu le bonheur de jouir Votre Compagnie ainsi que de celle de Melle. Adams; Serai-je assez heureux! pour qu’elle veuille se rappeller celui à qui elle a inspiré des sentimens inéfaçables. J’ai été très malheureux depuis que j’ai eu la douleur de vous quiter, cette époque a été pour moi le Signal de l’infortune. J’ai en sortant de Portsmouth failli perir sur les roches dans la rivière de Piscatakoa, le vaisseau a été en danger pendant demie heure. Le lendemain de notre depart qui étoit le trente un décembre nous avons couru les mêmes risques, en éprouvant un Coup de Vent du sud-est qui nous mettoit infailliblement à la côte s’il n’eut diminuée et changé de direction. A la hauteur des Bermudas il est revenu avec plus de force, a endommagé notre mâture et nous a mit sans Voiles.
En allant pour embouquer sous le Vent d’Antigues nous avons eut un Combat avec Le St. Léandre vaisseau de Cinquante anglois, notre mauvais état nous a empêché de manoeuvrier, et sa marche supérieure l’a sauvé. Il a été assez mal traité dans les trois quarts d’heure que nous l’avons combattu, et a été forcé de faire route pour La Jamaique. Nous avons eu sept hommes tués et vingt quatre Blessés. Nous sommes arrivés à Porto Cabello dans la terre firme espagnole le vingt six de janvier. L’escadre de Mr. Le Marquis de Vaudreuil y est arrivée en differens tems. Le trois fevrier le vaisseau de 74 La Bourgougne a fait côte sur La Pointe de Koro sous le vent de Porto Cabello par la latitude de Curacao, c’est un événement si déplorable que je n’ose vous en donner aucuns détails, il suffit que vous appreniez qu’il y a peri dix officiers et deux cens hommes et de tout le vaisseau on n’a sauvé que 700 hommes.
Le pluton est arrivé au Cap le 11 et l’escadre le 14 elle est prête à partir, et moi je Vais encore rester quelque tems au Mole St. Nicolas après quoi le régiment recevra ordre de passer en france où je le suivrai avec grand plaisir.
Si dans ce pays La, Madame, je puis vous être uttile ou à Melle. Adams mettez moi à même de reconnoîe les honnêtetés que vous m’avez faites, des livres françois pourroient peut être Vous Convenir, la voye de Bordeaux ou de Nantes m’offriroit les moyens de vous en faire passer.

Je suis avec respect Madame Votre très humble et très obeissant Serviteur
Le Chev. de Ronnay


Je prie Melle. Adams d’agréer l’assurance de mon respect.

